DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in claim 3, i.e., “wherein the first switch and the second switch are disengaged during a third driving phase” for the embodiment (Fig. 7 as originally filed) supporting the parent claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 presents the same feature as does claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 claim 3 recites “wherein the first switch and the second switch are disengaged during a third driving phase”, which is not described in the specification. Investigation of the original disclosure has found that among all embodiments in the original disclosure only the one in Fig. 8A is presented for being operated in three driving phases (Fig. 8B). Support for currently presented claim 1 is found to be Fig. 7, which does not show how “a third driving phase” could be implemented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (US 2016/0365057).
Regarding claim 1, Zeng teaches an apparatus (Abstract: LCD panel and corresponding driving circuitry; Fig. 4: LCD device 10) for driving an electro-optic display (Fig. 4: LCD pixel array unit 100) comprising: 

a diode (Fig. 5: Zener diode ZD) having one end connected to a resistor (Fig. 5: R3) and another end connected to a ground; 
a second switch (Fig. 5: switching transistor B) coupled to the diode and the resistor, the second switch configured to switch between a first position (Figs. 5-6: transistor B being turned on, i.e., GVON at high level) and a second position (Figs. 5-6: transistor B being turned off, i.e., GVON at low level), wherein at the first position the second switch engage and connects the diode and the resistor to the electro-optic display for discharging the voltage (Figs. 5-6: ), and at the second position the switch disconnects the diode and the resistor from the electro-optic display (Figs. 5-6: when transistor B is turned off, ZD and R3 are disconnected from the display).

Regarding claim 2, Zeng teaches the apparatus of claim 1. Zeng further teaches the apparatus of claim 1 wherein only one of the first and second switch is engaged during the first or second driving phase (Figs. 5-6).

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2001/0033266).
Regarding claim 6, Lee teaches an apparatus (Fig. 7) for driving an electro-optic display (Fig. 7: LCD panel 30) comprising: 

a first switch (Fig. 7: control switch 39 for connecting low level gate voltage generator 40) connected to a first voltage source (Fig. 7: low level gate voltage generator 40) and configured to engage and drive the electro-optic display at a first voltage level (Fig. 7: low level gate voltage, i.e., Vgl) during a first driving phase (Fig. 7: Vgl is output to gate line GL); and 
a second switch (Fig. 7: upper switch of two-contact control switch 50) connected to a second voltage source (Fig. 7: high level voltage generator 44 providing VDD) and configured to engage and drive the electro-optic display at a second voltage level (Fig. 8: constant DC voltage VDD as a portion of Vgh) during a second driving phase (Fig. 8: driving phase in which VDD is output as Vgh); 
wherein the first and second switches are configured to disconnected from the respective first and second voltage sources during a third driving phase (Fig. 7: phase in which both low level gate voltage generator 40 and high level gate voltage generator 44 are disconnected from gate line GL and second voltage line SVL provides a falling voltage, i.e., trailing portion of Vgh in Fig. 8, to gate line GL) to discharging the second voltage through the resistor and the capacitor ([0039]).

Regarding claim 7, Lee teaches the apparatus of claim 6. Lee further teaches the apparatus of claim 6 where in the first switch and the second switch are disengaged during a third driving phase (see claim 6).

Regarding claim 8, Lee teaches the apparatus of claim 6. Lee further teaches the apparatus of claim 6 wherein the first switch and the second switch are disengaged during a third driving phase (see claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0365057) in view of Umezaki (US 2011/0254826).
Regarding claim 4, Zeng teaches the apparatus of claim 1. Zeng does not further teach the apparatus of claim 1 wherein the electro-optic display is an electrophoretic display.
However, it is known that reducing flicker in an image is essential for both an LCD display and an electrophoretic display and the same solution approach could be implemented for both.
Umezaki, for instance, teaches in Fig. 2 and para. [0059] that the same driving apparatus for display elements that could be formed by electrophoretic materials or liquid crystal materials.

Because applying the similar/same technique to a variety of products would gain a larger share of market and bring in more profits, one ordinary skill in the art would try to take advantage of this opportunity.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0232547) in view of Cheng et al. (US 2011/0057916).
Regarding claim 6, Johnson teaches an apparatus (Fig. 1: row and column drivers 6, 7 of electrophoretic display panel 1) for driving an electro-optic display (Fig. 1: electrophoretic display panel 1) comprising: 
a first switch (Fig. 5: portion of SW1 for connecting -V voltage source to the display penal represented by a capacitor, i.e., contact “d” of SW1) connected to a first voltage source (Fig. 5: -V voltage source) and configured to engage and drive the electro-optic display at a first voltage level (Fig. 5: -V) during a first driving phase (Fig. 4: driving phase with data voltage at a negative level; Fig. 5: SW1 closed at “d” contact); and 
a second switch (Fig. 5: portion of SW1 for connecting +V voltage source to the display penal represented by a capacitor, i.e., contact “a” of SW1) connected to a second voltage source (Fig. 5: +V voltage source) and configured to engage and drive the electro-optic display at a second voltage level (Fig. 5: +V) during a second driving phase (Fig. 4: driving phase with data voltage at a positive level; Fig. 5: SW1 closed at “a” contact); 

Johnson does not further teach apparatus comprising a resistor connected to a capacitor in a parallel configuration, the resistor and the capacitor being coupled to the electro-optic display and discharging the second voltage in the third driving phase through the resistor and the capacitor.
The instant invention is different from Johnson’s technique in that Johnson’s column driver does not provide an additional discharging path during the electrical discharging. However, the technique is not new.
Cheng, for instance, teaches in Fig. 1 and para. [0023] providing a discharging path including stabilizing capacitor 115 and resistor 121 arranged in parallel as a discharging path.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Johnson with Cheng’s technique adding a resistor connected to a capacitor in a parallel configuration.
The motivation/suggestion would have been to achieve both data voltage stabilization and an additional discharging path for accelerating the electrical discharge during the third phase (Cheng: [0023]).

claim 7, Johnson/Cheng teach the apparatus of claim 6. Johnson further teaches the apparatus of claim 6 where in the first switch and the second switch are disengaged during a third driving phase (see claim 6).

Regarding claim 8, Johnson/Cheng teach the apparatus of claim 6. Johnson further teaches the apparatus of claim 6 wherein the first switch and the second switch are disengaged during a third driving phase (see claim 6).


Regarding claim 9, Johnson/Cheng teach the apparatus of claim 6. Johnson further teaches the apparatus of claim 6 wherein the electro-optic display is an electrophoretic display (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0365057) in view of Umezaki (US 2011/0254826), and further in view of Amundson et al. (US 2013/0194250).
Regarding claim 5, Zeng/Umezaki teach the apparatus of claim 4. Zeng/Umezaki do not teach the apparatus of claim 4 wherein the electrophoretic display includes an electro- optic material comprising a rotating bichromal member or electrochromic material.
However, it is well known in the related art that an electrophoretic display could be formed of a rotating bichromal member or electrochromic material.

Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Amundson’s technique with the technique of Zeng/Umezaki, using a rotating bichromal member or electrochromic material to form the electrophoretic display.
It would have been obvious matter of design choice, as Applicant does not disclose using a rotating bichromal member or electrochromic material for forming the electrophoretic display provides an advantage, is used for a particular purpose, or solves a stated problem.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0232547) in view of Cheng et al. (US 2011/0057916) and further in view of Amundson et al. (US 2013/0194250).
Regarding claim 10, Johnson/Cheng teach the apparatus of claim 9. Johnson/Cheng do not further the apparatus of claim 9 wherein the electrophoretic display includes an electro- optic material comprising a rotating bichromal member or electrochromic material.
However, it is well known in the related art that an electrophoretic display could be formed of a rotating bichromal member or electrochromic material.
Amundson, for instance, teaches in para. [0062] “the electro-optic display may comprise a rotating bichromal member or electrochromic material”.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Amundson’s technique with the technique of 
It would have been obvious matter of design choice, as Applicant does not disclose using a rotating bichromal member or electrochromic material for forming the electrophoretic display provides an advantage, is used for a particular purpose, or solves a stated problem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693